                      UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


 UNITED STATES OF AMERICA                   )
                                            )
                                            )
 V.                                         )    CRIMINAL NO. 2:17-CR-21-DBH
                                            )
 WILLIE RICHARD MINOR,                      )
                                            )
                          DEFENDANT         )


                             PROCEDURAL ORDER


      Following the jury verdict in this case, one of the Assistant United States

Attorneys (AUSAs) reported to the Court and defense counsel that she learned

after the verdict that one of the jurors told a friend, before the trial began, words

to the effect that she had been selected as a juror in a case that involved an

African American man who had a domestic violence conviction and a gun. All of

that information was accurate and had been made available at voir dire. At that

point, the juror’s identity (including, for example, whether she had deliberated

or was an alternate) was unknown, and I conducted a telephone conference with

counsel to discuss what, if anything, should be done. I asked the AUSA to

ascertain the juror’s identity from her source. During our telephone conference,

defense counsel requested that I ask the juror (who has now been identified)

these questions:

      whether the juror had discussed the case with anyone prior to jury
      deliberations;
      whether she had formed an opinion on the defendant’s guilt prior to
      jury deliberations;

      whether she expressed an opinion to any person on the defendant’s
      guilt before deliberations;

and that I do so by telephone due to the ongoing COVID-19 pandemic.

      After the telephone conference of counsel, I have done some research into

the Rules of Evidence and Supreme Court caselaw.

      The Supreme Court reads Federal Rule of Evidence 606(b) as precluding

inquiry of a juror, after a verdict, into anything that may have affected jury

deliberations except “where a juror makes a clear statement that indicates he or

she relied on racial stereotypes or animus to convict a criminal defendant.”

Peña-Rodriguez v. Colorado, 137 S. Ct. 855, 869 (2017). The Court elaborated:

            Not every offhand comment indicating racial bias or
            hostility will justify setting aside the no-impeachment
            bar to allow further judicial inquiry. For the inquiry to
            proceed, there must be a showing that one or more
            jurors made statements exhibiting overt racial bias that
            cast serious doubt on the fairness and impartiality of
            the jury‘s deliberations and resulting verdict.       To
            qualify, the statement must tend to show that racial
            animus was a significant motivating factor in the juror’s
            vote to convict. Whether that threshold showing has
            been satisfied is a matter committed to the substantial
            discretion of the trial court in light of all the
            circumstances, including the content and timing of the
            alleged statements and the reliability of the proffered
            evidence.

Id.

      At the same time, the Supreme Court noted that after a verdict, “evidence

of misconduct other than juror testimony can be used to attempt to impeach the




                                                                               2
verdict.” Id. at 866 (citing Tanner v. United States, 483 U.S. 107, 127 (1987)

and Warger v. Shauers, 574 U.S. 40, 51 (2014)).

      At this stage, I conclude that under Peña-Rodriguez I do not have

justification, from the information the AUSA has presented, to question the juror

(i.e., no clear statement that this juror relied on racial stereotypes or animus to

convict). Although I have no reason to question that the AUSA has presented

that information as accurately as possible, I leave to defense counsel whether he

believes he should investigate that information further, given the Supreme Court

cases’ references to misconduct that can be shown using nonjuror evidence.

      Counsel shall report back to the Court by April 13, 2020, what, if any,

further steps, should be taken.

      SO ORDERED.

      DATED THIS 3RD DAY OF APRIL, 2020

                                            /S/D. BROCK HORNBY
                                            D. BROCK HORNBY
                                            UNITED STATES DISTRICT JUDGE




                                                                                  3
